Exhibit 10.15

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made effective as of the 12th
day of January, 2005, by and between SPLINEX TECHNOLOGY INC., a Delaware
corporation with its offices at 550 West Cypress Creek Road, Suite 410, Ft.
Lauderdale, Florida 33309 (the “Corporation”), and CHRISTIAN SCHORMANN, with a
residence at 2036 Larkin Street, San Francisco, CA 94109 (the “Executive”).

WHEREAS, the Corporation desires to retain the Executive in the position
described herein, and the Executive desires to assume such position, on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements made
herein, and intending to be legally bound hereby, the Corporation and the
Executive agree as follows:

1. Employment; Duties.

(a) Employment and Employment Period. The Corporation will commence the
employment of the Executive beginning January 12, 2005 (the “Commencement Date”)
and shall continue to employ the Executive until January 12, 2007 (the “Initial
Term”). Executive’s employment shall then automatically renew for subsequent one
year periods following the termination of the Initial Term or any subsequent
term, unless either party gives written notice to the other at least 90 days
prior to the termination of such period of its intent not to extend or renew
this Agreement. The Corporation’s timely election not to extend or renew this
Agreement (in accordance with this subsection (a)) shall not trigger the
severance obligation provided herein. The Initial Term and all subsequent terms
are referred to herein as the “Employment Period.”

(b) Offices, Duties and Responsibilities. The Executive shall hold the title of
Vice President of Research & Development (“VP R&D”) of the Corporation. The
Executive shall report to the President. The Executive’s office shall be at the
Corporation’s headquarters at 550 West Cypress Creek Road, Suite 410, Ft.
Lauderdale, Florida 33309.

(c) Devotion to Interests of the Corporation. Except as expressly authorized by
the Corporation’s Board of Directors (the “Board”), until the effective date of
notice of termination of this Agreement by either the Executive or the
Corporation or the end of the Employment Period, the Executive shall render his
business services solely in the performance of his duties hereunder. The
Executive shall use his best efforts to promote the interests and welfare of the
Corporation.

2. Base Compensation and Fringe Benefits.

(a) Base Compensation. The Corporation shall pay the Executive a base salary at
the rate of $190,000 per year, paid bi-monthly at the Corporation’s normal
payroll intervals, with deduction of such amounts as may be required to be
withheld under applicable law and regulations. Annual increases to this base
salary shall be as determined by the Board at the beginning of each Fiscal Year
of the Corporation, beginning April 1, 2006 (for the 2007 Fiscal Year);
provided, that the Corporation shall not be obligated to increase the
Executive’s salary during any severance period. Executive’s bases salary, as
increased in accordance with the terms of this subsection (a), is referred to
herein as “Base Salary.”

(b) Fringe Benefits. The Executive shall be entitled to eligibility for
enrollment in the Corporation’s medical, dental and life insurance plans in
accordance with the available coverage thereunder. All other benefits generally
available to regular full-time employees will be made available to the Executive
pursuant to the applicable personnel policies of the Corporation. In addition,
the Executive shall receive fringe benefits generally available to other senior
executives of the Corporation and approved by the Board. Executive shall be
entitled to three (3) weeks paid vacation per year.

(c) Bonus Compensation. The Executive shall have an annual target bonus equal to
25% of the Executive’s Base Salary (“Target Bonus”). The bonus will be based on
achievement of certain Corporation-specific and Executive-specific performance
objectives, mutually agreed upon between the President and the Executive, with
approval by the Board, in good faith each Fiscal Year of the Employment Period.

(d) Payments for Relocation. The Corporation will reimburse the Executive for
actual, documented, reasonable costs associated with relocating to Florida,
including without limitation transportation of household goods, vehicles and
persons, and fees negotiation of this Agreement, not to exceed an aggregate of
$15,000. The Executive must relocate to South Florida by February 14, 2005. To
facilitate his move to South Florida, the Corporation shall reimburse the
Executive for actual, documented, reasonable expenses for such travel and for
lodging in South Florida for one month, not to exceed $3,000.) In addition, the
Corporation shall pay the cost of the Executive’s H1B visa and green card
applications and the Executive’s spouse’s green card application.

(e) Additional Equity Compensation.

(1) The Corporation shall grant to the Executive (i) 250,000 shares of
outstanding  shares of Corporation common stock that shall be subject to a
lapsing right of forfeiture which right shall lapse 1/4 on the first anniversary
of the Commencement Date and the remainder 1/36th per month from the first
anniversary of the Commencement Date (“Restricted Stock”), (ii) an option to
purchase 1,000,000 of the outstanding shares of the Corporation’s common stock
which will have an exercise price equal to twenty cents ($0.20) per share, and
(iii) if the Corporation does not fund Project Morgaine by the first anniversary
of the Commencement Date, an option to purchase 750,000 of the outstanding
 shares of the Corporation’s common stock which will have an exercise price
equal to the fair market value on the date of grant. The grants in (ii) and
(iii) are referred to herein as the “Option” or “Options.” The parties hereto
agree and understand that the Corporation is consummating a merger between the
Corporation and Ener1 Acquisition Corporation (the “Merger”) and filing a
registration statement on Form S-1 with the Securities Exchange Commission and
that, on the date the Merger is consummated (the “Issue Date”), a stock split
may occur. All references to shares and options in this Agreement assume that
the Merger will be consummated and the registration completed and that as a
result 100,000,000 shares are issued and outstanding. If for any reason
(including without limitation the failure of the Corporation to consummate the
Merger or complete the filing) the number of issued and outstanding shares is
not 100,000,000, the number of shares underlying the Restricted Stock grant and
the Option (along with each Option’s exercise price), shall be adjusted
accordingly and in accordance with the provisions of subsection (e)(4) herein.
The Corporation shall issue the Restricted Stock and the Options as soon as
reasonably practicable after the Commencement Date or the first anniversary of
the Commencement Date for those Options that may be issued pursuant to
(e)(1)(iii) above, but in no event later than the earliest to occur of the Issue
Date or the date on which the Merger is terminated.

(2) The Option issued pursuant to subsection (1)(ii) above shall vest 1/4 on the
first anniversary of the Commencement Date and the remainder 1/36th per month
from the first anniversary of the Commencement Date. The Option issued pursuant
to subsection (1)(iii) above shall vest 1/3 on each anniversary of the issuance
of such Option.

(3) Notwithstanding anything contained herein to the contrary, the right of
forfeiture on the Restricted Stock shall 100% lapse (vest) and 100% of the then
remaining unvested  shares subject to the Option will vest 90 days after the
occurrence of a Change of Control (as defined at Section 3), provided, this
Agreement is still in effect.

(4) Except as specifically provided herein, the Options granted pursuant to this
Agreement will be granted subject to the terms, definitions, and provisions of
the Splinex Technology Inc. 2004 Stock Option Plan (the “Option Plan”), and to
the extent permissible under Section 422 of United States Internal Revenue Code.
The Restricted Stock and all Options granted hereunder shall be also granted
pursuant to a restricted stock or stock option agreement mutually agreeable to
Executive and the Board. All Restricted Stock and Options issued under this
Agreement shall be adjusted for mergers, stock splits, stock spin-offs, reverse
stock splits, and similar events. All shares subject to issued Restricted Stock
or Options granted hereunder will have customary piggyback registration rights
to be registered at the time the Corporation registers shares pursuant to the
Option Plan and tag-along rights.

3. Change of Control Defined. The term “Change of Control” means any change in
control of the Corporation, including a merger or consolidation of the
Corporation with any other entity in which the Corporation is not the surviving
Corporation or in any transaction in which persons who are not a majority of the
stockholders of the Corporation prior to such transaction acquire the power to
appoint a majority of the Corporation’s directors; provided, however, that,
without in any way limiting the foregoing, a Change of Control shall be deemed
to have occurred if:

(a) Any “person” (as such term is defined in Sections 13(d)(3) and
Section 14(d)(3) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), other than the Corporation, any majority-owned subsidiary of
the Corporation, or any compensation plan of the Corporation or any
majority-owned subsidiary of the Corporation, becomes the “beneficial owner” (as
such term is defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
of securities of the Corporation representing fifty percent (50%) or more of the
combined voting power of the Corporation; provided, however, that an increase in
beneficial ownership of one or more of the beneficial owners as of the
Commencement Date as reported in the filings of the Corporation with the
Securities and Exchange Commission, shall not be deemed a Change of Control; or

(b) The stockholders of the Corporation at any time approve (i) a sale or merger
with respect to which persons who were the stockholders of the Corporation
immediately prior to such sale or merger do not immediately thereafter own more
than fifty percent (50%) of the combined voting power entitled to vote generally
in the election of the directors of the sold, reorganized, merged or
consolidated entity; (ii) a liquidation or dissolution of the Corporation; or
(iii) the sale of all or substantially all of the assets of the Corporation;
provided, however, that the vesting pursuant to subsection (b)(i) above is
contingent on the closing of the sale or merger.

4. Trade Secrets. The Executive shall not use (except for the benefit of the
Corporation while employed hereunder) or disclose to anyone any of the
Corporation’s trade secrets or other confidential information. The term “trade
secrets or other confidential information” includes, by way of example, matters
of a technical nature, such as scientific, trade and engineering secrets,
“know-how,” formulae, secret processes, recipes or machines, inventions,
computer programs (including documentation of such programs) and research
projects, and matters of a business nature, such as proprietary information
about costs, profits, markets, sales, lists of customers, and other information
of a similar nature to the extent not available to the public, and plans for
future development. After termination of this Agreement, the Executive shall not
use or disclose trade secrets or other confidential information unless such
information (a) becomes a part of the public domain other than through a breach
of this Agreement or (b) is disclosed to the Executive by a third party who is
entitled to receive and disclose such information.

5. Return of Documents and Property. Upon the end of the Employment Period or
upon the effective date of notice of the Executive’s or the Corporation’s
election to terminate this Agreement, or at any time upon the request of the
Corporation, the Executive (or his heirs or personal representatives) shall
deliver to the Corporation (a) all documents and materials containing trade
secrets or other confidential information relating to the business and affairs
of the Corporation and (b) all documents, materials and other property belonging
to the Corporation, which in either case are in the possession or under the
control of the Executive (or his heirs or personal representatives).

6. Discoveries and Works. (a) All discoveries and works made or conceived by the
Executive during his employment by the Corporation, jointly or with others, that
relate to the Corporation’s activities shall be owned by the Corporation. The
term “discoveries and works” includes, by way of example, inventions, computer
programs (including documentation of such programs), technical improvements,
processes, drawings and works of authorship. The Executive shall (i) promptly
notify, make full disclosure to, and execute and deliver any documents requested
by, the Corporation to evidence or better assure title to such discoveries and
works in the Corporation, (ii) assist the Corporation in obtaining or
maintaining for itself at its own expense United States and foreign patents,
copyrights, trade secret protection or other protection of any and all such
discoveries and works, and (iii) promptly execute, whether during his employment
by the Corporation or thereafter, all applications or other endorsements
necessary or appropriate to maintain patents and other rights for the
Corporation and to protect its title thereto. Set forth on Schedule I attached
hereto is a list of inventions, patented or unpatented, including a brief
description thereof, which are owned by the Executive, which the Executive
conceived or made prior to his employment by the Corporation and which are
excluded from this Agreement.

(b) In addition to the above, the Executive shall keep a log of all technical
work performed by the Executive for the purposes of the Corporation’s evaluation
of the technical work and determination of whether such work produces patentable
inventions (and for the protection of the Corporation’s interest therein. The
log shall be the confidential and proprietary property of the Corporation, and
the Executive shall keep the log current and available to the Corporation at all
times.

(c) Notwithstanding anything else in this Agreement to the contrary, the
Executive is the inventor and holds all intellectual property rights in a
certain technology referred to herein as “Project Morgaine” or other items as
disclosed on Schedule I hereto the parties shall endeavor to enter into a
licensing agreement on terms acceptable to both parties.

7. Termination; Resignation.

(a) Parties’ Rights to Terminate. The Executive may terminate this Agreement by
resignation at any time, upon 90 days’ prior written notice (the “Notice
Period”), and the Corporation may terminate this Agreement with “cause,” as
defined below, or without cause upon 90 days’ prior written notice. “Cause”
shall mean (i) the continued, willful and deliberate failure of the Executive to
perform his duties as set forth in this Agreement or as may be reasonably
imposed from time to time on the Executive by law (whether or not reasonable),
the President, or the Board, provided such duties are consistent with his
position, in a manner substantially consistent with the manner prescribed by the
Board (other than any such failure resulting from incapacity due to physical or
mental illness), (ii) the engaging by the Executive in misconduct materially and
demonstrably injurious to the Corporation, (iii) the conviction of the Executive
for commission of a felony, whether or not such felony was committed in
connection with the Corporation’s business, or (iv) the circumstances described
in Section 8 hereof, in which case the provisions of Section 8 shall govern the
rights and obligations of the parties.

(b) Termination for Cause; Resignation without Good Reason. In the event the
Corporation terminates this Agreement for “cause” or the Executive resigns
without “good reason,” as defined herein, the Executive’s rights hereunder shall
cease as of the effective date of such termination, except as otherwise provided
in Section 8, and Executive shall be entitled to payment of all amounts of Base
Salary, any bonus payments actually earned but unpaid, accrued but unused
vacation, reimbursements for appropriate expenses incurred prior to the
termination date, and any other amounts payable under Corporation policy or
applicable law that are due or accrued as of the termination date.

(c) Termination Without Cause or with Good Reason. In the event that the
Corporation terminates Executive’s employment without cause or the Executive
terminates his employment for good reason, the Corporation shall pay, or cause
to be paid, to the Executive, in addition to any amounts paid or payable under
any other agreements between the Corporation and the Executive (but not in
duplication of other cash or installment payment severance benefits), an amount
equivalent to twelve months of the Executive’s Base Salary hereunder. The
severance amounts shall be paid in installments at the Corporation’s normal
payroll intervals, with deduction of such amounts as may be required to be
withheld under applicable law and regulations, during the twelve month period
following the termination date.

(d) Good reason means (i) a Change of Control; (ii) a reduction of the
Executive’s duties, title, position, reporting status, or responsibilities;
(iii) a reduction of the Executive’s Base Salary as in effect immediately prior
to such reduction; (iv) relocation of the Corporation’s principal place of
business after the Executive relocates to South Florida; or (v) a material
breach by the Company of this Agreement. The Corporation shall have the ability
to cure any action that constitutes good reason in (d)(ii)-(v) herein during the
Notice Period.

8. Disability; Death. (a) If, prior to the expiration or termination of the
Employment Period, the Executive shall be unable to substantially perform his
duties by reason of disability or impairment of health for at least three
consecutive calendar months, the Corporation shall have the right to terminate
this Agreement by giving written notice to the Executive to that effect, but
only if at the time such notice is given such disability or impairment is still
continuing. After giving such notice, (i) the Employment Period shall terminate
with the payment of the Executive’s base compensation for the month in which
notice is given and the payment of a pro rata portion of any bonus that would
have been payable to Executive under Section 2(c) had he not become disabled,
(ii) the Restricted Stock and all unvested Options (and any other option or
restricted stock granted to him) will vest in full on the effective date of
termination and (with respect to the Option or any option) expire 6 months after
the effective date of termination, and (iii) all of the Executive’s benefits
under this Agreement shall terminate, except that the Executive shall receive
such accidental disability benefits to which the Executive may be entitled under
the plans of the Corporation then in effect. In the event of a dispute as to
whether the Executive is disabled within the meaning of this Section 8(a),
either party may from time to time request a medical examination of the
Executive by a doctor appointed by the Chief of Staff of a hospital selected by
mutual agreement of the parties, or as the parties may otherwise agree, and the
written medical opinion of such doctor shall establish a presumption as to
whether the Executive has become disabled and the date when such disability
arose. Such presumption shall become binding and conclusive upon the parties
unless, within 20 days of the date of receipt of such written medical opinion,
the party disputing such opinion provides a contrary written medical opinion
from two doctors appointed by the same Chief of Staff which appointed the first
doctor, in which event the opinions of the latter two doctors shall become
binding and conclusive upon the parties. The cost of any such medical
examinations shall be borne by the Corporation, except that the Executive shall
bear the cost of any medical examinations sought in order to rebut a presumption
of disability.

(b) If, prior to the expiration or termination of the Employment Period, the
Executive shall die, the Corporation shall pay to the Executive’s estate (or to
the revocable living trust previously specified by the Executive) his base
compensation through the end of the month in which the Executive’s death
occurred and a pro rata portion of any bonus (if any) that would have been
payable to the Executive under Section 2(c) had his death not occurred, at which
time the Employment Period shall terminate without further notice. In addition,
(i) the Restricted Stock and all unvested Options (and any other option or
restricted stock granted to him) will vest in full on the date of death and all
Options (and any other option) granted to him will expire 6 months after the
date of death, and (ii) all of the Executive’s benefits under this Agreement
shall terminate, except that the Executive’s estate shall receive such
accidental death benefits to which the Executive may be entitled under the plans
of the Corporation then in effect.

(c) Nothing contained in this Section 8 shall impair or otherwise affect any
rights and interests of the Executive under any compensation plan or arrangement
of the Corporation which may be adopted by the Board.

9. Non-Competion/Non-Solicitation. (a) During the term of this Agreement and for
a period of one year following the termination of this Agreement, the Executive
will not compete directly with the Corporation, or any of its parent
corporations, subsidiaries or affiliates that the Executive is reasonably
expected to have working or insider knowledge from information or experience
gained from Executive’s employment with the Corporation,, in the businesses of
the Corporation or such parent corporation, subsidiary or affiliate, including,
without limitation, the Corporation’s software businesses. Such restriction
shall include, but not be limited to, ownership (direct or indirect, including
without limitation by a member of the Executive’s family) of any interest in a
business that is in competition (as described above) with the Corporation, and
being an officer, shareholder, director, executive or contractor of or
consultant to any such business, whether or not for compensation; provided that,
the foregoing shall not prohibit Executive from owning five percent (5%) or less
of the outstanding equity securities of any corporation or entity, nor shall it
prohibit him from owning any interest, whether as a creditor or stockholder, in
the Corporation or working for a business competitor of the Corporation so long
as the Executive is not involved directly with the competing business segment.
For avoidance of doubt, this Agreement specifically does not apply to Project
Morgaine, unless the Corporation has an effective license agreement concerning
Project Morgaine and is either in development of the Project or marketing or
distributing products or services related to Project Morgaine, either directly
or indirectly. The Executive further agrees that, during the above period, he
will not, in any capacity, except in connection with the performance of services
hereunder, either separately, jointly or in association with others, directly or
indirectly solicit or contact, with regard to a business competitor of the
Corporation, any of the Corporation’s agents, suppliers, customers or prospects,
as shown by the Corporation’s records, that were agents, suppliers, customers or
prospects of the Corporation at any time during the year immediately preceding
the termination of employment hereunder, where the purpose of such solicitation
or contact is to compete with, or is intended to compete with, the Corporation.
The Executive further agrees that, during the above period, he will not, in any
capacity, either separately, jointly or in association with others, directly or
indirectly, solicit any of the Corporation’s executives, employees, or
consultants.

(b) If a court determines that the foregoing restrictions are too broad or
otherwise unreasonable under applicable law, including with respect to time or
space, the court is hereby requested and authorized by the parties hereto to
revise the foregoing restrictions to include the maximum restrictions allowed
under the applicable law. The Executive expressly agrees that breach of the
foregoing would result in irreparable injuries to the Corporation, that the
remedy at law for any such breach will be inadequate and that upon breach of
this provision, the Corporation, in addition to all other available remedies,
shall be entitled as a matter of right to seek injunctive relief in any court of
competent jurisdiction.

10. Enforcement. The Executive agrees that the Corporation’s remedies at law for
any breach or threat of breach by him of the provisions of Sections 4, 5, 6 and
9 hereof will be inadequate, and that the Corporation shall be entitled to an
injunction or injunctions (and temporary restraining orders and preliminary
injunctions, as the case may be) to prevent breaches of the said provisions and
to enforce specifically the terms and provisions thereof, in addition to any
other remedy to which the Corporation may be entitled at law or equity.

11. Severability. Should any provision of this Agreement be determined to be
unenforceable or prohibited by any applicable law, such provision shall be
ineffective to the extent, and only to the extent, of such unenforceability or
prohibition without invalidating the balance of such provision or any other
provision of this Agreement, and any such unenforceability or prohibition in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12. Assignment. The Executive’s rights and obligations under this Agreement
shall not be assignable by the Executive. The Corporation’s rights and
obligations under this Agreement shall be assignable by the Corporation,
including as incident to the transfer, by merger or otherwise, of all or
substantially all of the business of the Corporation. In the event of any such
assignment by the Corporation, all rights of the Corporation hereunder shall
inure to the benefit of the assignee.

13. Notices. Any notice required or permitted under this Agreement shall be
deemed to have been effectively made or given if in writing and personally
delivered or mailed properly addressed in a sealed envelope, postage prepaid by
certified or registered mail. Unless otherwise changed by notice, notice shall
be properly addressed to Executive if addressed to:

Christian Schormann
2036 Larkin Street
San Francisco, CA 94109

and properly addressed to the Corporation if addressed to:

Michael Stojda
President and Chief Executive Officer
Splinex Technology, Inc.
550 West Cypress Creek Road, Suite 410
Ft. Lauderdale, Florida 33309
Facsimile: (954) 660-6561

with a copy to:

Curtis A. Wolfe
General Counsel
Splinex Technology, Inc.
550 West Cypress Creek Road, Suite 410
Ft. Lauderdale, Florida 33309
Facsimile: (954) 229-7595

14. Award to Prevailing Party in Dispute. In the event either of the parties to
this Agreement commences any action or proceeding arising out of, or relating in
any way to, this Agreement, the prevailing party shall be entitled to recover,
in addition to any other relief awarded to such party, his or its costs,
expenses and reasonable attorneys’ fees.

15. Additional Documents to be Executed by the Executive. The obligations of the
Corporation under this Agreement shall be subject to the execution and delivery,
by the Executive, of the Corporation’s Business Code of Conduct, and other
standard in-processing documentation normally required of all incoming
employees. The obligations of the Executive thereunder shall be additive and
complementary to the Executive’s obligations hereunder.

16. Indemnification. Executive shall be eligible for indemnification to the
fullest extent permitted under the Corporation’s by-laws and covered by
directors and officers’ insurance coverage and indemnifications for acts and
omissions in accordance with the Corporation’s applicable policies.

17. Miscellaneous. This Agreement constitutes the entire agreement, and
supersedes all prior agreements, of the parties hereto relating to the subject
matter hereof, and there are no written or oral terms or representations made by
either party other than those contained herein. The validity, interpretation,
performance and enforcement of this Agreement shall be governed by the laws of
the State of Florida. The headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
effective as of the day and year first above written.

     
SPLINEX TECHNOLOGY INC.
  EXECUTIVE
 
   
By:      
Name: Michael Stojda
       
Christian Schormann

Title: President and CEO

